Citation Nr: 0313097	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  97-17 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
residuals of a right elbow fracture with neuropathy of the 
right ulnar nerve, strain of the right elbow and 
epicondylitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to July 
1990.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1991 rating decision by 
the RO that assigned a 10 percent evaluation, effective in 
July 1990, for residuals of a right elbow fracture, after 
granting service connection for this disability.  By rating 
decision dated in February 1993, the RO granted an increased 
rating of 60 percent for the veteran's residuals of a right 
elbow fracture, effective in July 1990.  Thereafter, the 
veteran continued her appeal.

When this case was before the Board in June 1999, one of the 
issues on appeal was decided while the issue of entitlement 
to a higher initial evaluation for the residuals of a 
fracture of the right elbow was remanded for additional 
development.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In March 2002, the RO sent a letter to the veteran in an 
attempt to comply with the notification requirements of the 
VCAA.  Unfortunately, the information provided relates to 
establishing entitlement to service connection for a right 
elbow disability.  Although the record reflects that the RO 
informed the veteran of the VCAA and the implementing 
regulations in a supplemental statement of the case issued in 
February 2003, there is nothing in the record which satisfies 
the notification requirements of the VCAA.

The Board further notes that the currently assigned 
evaluation of 60 percent is assigned under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2002), which authorizes a 60 
percent rating for complete paralysis of the ulnar nerve in 
the major upper extremity.  The medical evidence demonstrates 
that the residuals of the fracture of the veteran's right 
elbow are also productive of functional impairment of the 
elbow, impairment that is not contemplated by Diagnostic Code 
8516.  Therefore, the ulnar and elbow impairment should be 
separately evaluated.  See 38 C.F.R. § 4.14 (2002). 

Finally, the Board notes that the veteran's most recent VA 
examination for compensation purposes is not adequate for 
rating purposes.

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should send the veteran a 
letter informing her of the evidence and 
information necessary to substantiate her 
claim, any evidence and information that 
she should provide, and the assistance 
that the RO will provide in obtaining 
evidence and information on her behalf.  
She should also be informed that any 
evidence and information provided in 
response to the letter must be received 
within one year of the date of the RO's 
letter.

2.  The RO should attempt to obtain any 
pertinent evidence and information 
identified, but not provided, by the 
veteran.

3.  The RO should undertake any other 
development required to comply with the 
requirements of the VCAA and the 
implementing regulations, to include 
providing the veteran with the 
examinations ordered below after all 
record development has been completed.

4.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
a physician with appropriate expertise to 
determine the nature and extent of all 
currently present right elbow impairment 
due to the service-connected fracture 
residuals.  The claims folder must be 
made available to and reviewed by the 
examiner.  

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.

5.  The veteran should also be afforded a 
neurologic examination by a physician 
with appropriate expertise to determine 
the current degree of impairment from any 
neuropathy of the veteran's right ulnar 
nerve.  The claims folder must be made 
available to and reviewed by the 
examiner.  

Any indicated studies should be 
performed.  The examiner should 
identify all current manifestations 
of the disability and to the extent 
possible distinguish the 
manifestations of the service-
connected disability from those of 
the cervical radiculopathy 
identified on VA testing in June 
1999.  

The examiner should specifically 
address whether the veteran has 
griffin claw deformity due to flexor 
contraction of the ring and little 
fingers.  The examiner should assess 
the extent of any atrophy in the 
dorsal interspace and the thenar and 
hypothenar eminences.  In addition, 
the examiner should indicate whether 
the veteran has loss of extension of 
the ring and little fingers, an 
inability to adduct the thumb, 
and/or weakened flexion of the 
wrist.  

With respect to any currently 
present impairment of the right 
ulnar nerve, the examiner should 
state whether the veteran has 
complete paralysis of this nerve and 
if not, whether the incomplete 
paralysis is severe, moderate or 
mild.  The examiner should also 
provide an opinion concerning the 
impact of this disability on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided. 

6.  When all required development has 
been completed, the RO should assign 
separate ratings for the impairment of 
the veteran's right elbow and any 
impairment resulting for neuropathy of 
her right ulnar nerve.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued to 
the veteran and her representative and 
they should be afforded an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


